IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LESLIE QUIGLEY,1                           §
                                               §   No. 226, 2021
          Respondent Below,                    §
          Appellant,                           §   Court Below—Family Court
                                               §   of the State of Delaware
          v.                                   §
                                               §   File No. CN19-05197
    SAMUEL WEST,                               §   Petition No. 21-0839
                                               §
          Petitioner Below,                    §
          Appellee.                            §

                               Submitted: November 22, 2021
                                Decided: December 9, 2021

                                            ORDER

         It appears to the Court that, on November 4, 2021, the Senior Court Clerk

issued a notice, by certified mail, directing the appellant to show cause why her

appeal should not be dismissed for her failure to file an opening brief and appendix.

Postal records show that the appellant received the notice to show cause on

November 9, 2021. A timely response to the notice to show cause was due on or

before November 19, 2021. To date, the appellant has not filed an opening brief or

responded to the notice to show cause. Dismissal of this appeal is therefore deemed

to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                          Justice




                                       2